DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/12/2021 has been entered.  Claims 1-3, 5-13, 15-18 and 20 remain pending in the application.  Claims 4, 14, and 19 have been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
Erik A. Wright (Reg. No. 74,067) on 11/24/2021.
	The following claims of the application have been amended as follows:

9. (Currently Amended) The exhaust duct of claim 8 and further comprising an integrally formed arresting face on [[an]] the interior surface of the outer exhaust duct.

11. (Currently Amended) The exhaust duct of claim 1, wherein the first length is equal to [[the]] an axial length of the nested exhaust duct.


13. (Currently Amended) The method of claim 12, wherein the [[an]] integrally formed key is on [[an]] the interior surface of the outer exhaust duct and the integrally formed keyway is on an exterior surface of the nested exhaust duct.

15. (Currently Amended) The method of claim 12 and further comprising manufacturing an integrally formed nested lip on an exterior surface of the nested exhaust duct, a spring attached to the nested lip and circumferentially conformal with the nested exhaust duct, and an integrally formed arresting face on [[an]] the interior surface of the outer exhaust duct.

18. (Currently Amended) The method of claim 17 and further comprising: 
extending the nested exhaust duct in [[a]] the first configuration in an axial direction; 
rotating the nested exhaust duct relative to the outer exhaust duct; and 
allowing the spring to exert [[a]] the compressive force to retain the key within the keyway.



The above changes to the claims have been made to comply with formalities and address minor claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is West (U.S. 8,667,802).
	Regarding claim 1, West fails to disclose or suggest wherein the integrally formed key is located away from the keyway in the first configuration and wherein the integrally formed key is located within the integrally formed keyway in the second configuration.  The key (52) and keyway (54) configuration disclosed in West does not allow for the key to be located away from the keyway because such configuration would involve the disassembly of the structure shown in Fig. 5, which would render the design disclosed in West inoperable as the junction between key (52) and keyway (54) is needed at all times to allow for the nested duct (34) to translate relative to the outer duct (32).  
Claims 2-3 and 5-11 are allowable due to their dependency on claim 1.

Claim 12 is allowable for the same reasons as set forth in claim 1.
Claims 13 and 15-18 are allowable due to their dependency on claim 12.

Claim 20 is allowable because West fails to disclose or suggest of a spring attached to and circumferentially conformal with the nested exhaust duct, wherein the spring is uncompressed in the first configuration and wherein the spring is compressed in the second configuration and configured to exert a compressive force in order to retain the key within the keyway during operation of the engine.  The design disclosed in .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        11/29/2021